Exhibit 10.4

 

ASSIGNMENT AGREEMENT

 

For good and valuable consideration including without limitation the sum of
$3,000 USD, Legacy Ventures International Inc. (“Legacy”) hereby assigns to
Rocoto Capital Management Ltd. all right, title and interest in all indebtedness
of R M Fresh Brands Inc. (“RM”) owing to Legacy Ventures International Inc.
Legacy hereby represents, warrants and covenants that the amount owing to Legacy
by RM is $166,961.70 as of the date of this agreement and such debt has not been
assigned, conveyed or released in any manner.

 

[Signature Page to Follow]

 



 

 

 



Dated as of this 30th day of August, 2016.



 

  LEGACY VENTURES INTERNATIONAL INC.         Per: /s/ Evan Clifford        
Name: Evan Clifford    Title: CEO

 

 

 



 

 

 

